Citation Nr: 1133762	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran to establish eligibility for death benefits from the Department of Veterans Affairs (VA).


WITNESS AT HEARING ON APPEAL

Appellant and M. W., observer. 


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1962 to November 1965.  He died in November 2004.  The appellant claims to be the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision issued by the VA Regional Office (RO) in Waco, Texas which found that a common law marriage did not exist between the Veteran and the appellant and that appellant was therefore not entitled to recognition as the Veteran's surviving spouse.

The appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in April 2011 and subsequent to the issuance of the April 2011 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran died in November 2004 and his death certificate identified his marital status as divorced.

2.  The most persuasive and credible evidence establishes that a common law marriage did not exist between the Veteran and the appellant under the laws of the state of their residence, Texas.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for VA purposes.  38 U.S.C.A. §§ 101(3), 103, 1102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.50-3.54, 3.159, 3.204, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Board notes that the appellant's claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Applicable Law and Regulations

A surviving spouse may qualify for pension, compensation or dependency and dependency and indemnity compensation (DIC), if the marriage to the Veteran occurred before or during his service, or after his service if certain requirements are met.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.54.  Under the regulations, a "surviving spouse" is defined, in part, as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50.

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

The state of Texas, where the Veteran and the appellant resided, recognizes common law marriages.  The elements of a common law, or informal, marriage are (1) a man and woman agreed to be married; (2) after the agreement they lived together in Texas as husband and wife; and (3) they represented to others in the state that they were married.  See Tex. Fam. Code Ann. § 2.401.  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).

Factual Background

In an October 1988 certified Income-Net Worth and Employment Statement, the Veteran reported his marital status as "divorced."  The Veteran reported that his marriage had been terminated in June 1987.

A July 2002 private treatment note indicates that the Veteran had a common law wife.

In an October 2002 Improved Pension Eligibility Verification Report (Veteran with No Dependents), the Veteran certified his marital status as "not married."  

An October 2002 private emergency room note indicates that the Veteran resided at home and that his marital status was single.  The Veteran was noted to have been the historian for this information.

An October 2002 letter from VA to the Veteran informed him that he was being paid as a "single Veteran with no dependents."

An October 2003 VA initial patient assessment/screening form identified the Veteran's brother as his next of kin.

An October 2003 VA social work consultation indicates that the author had visited the Veteran for a consultation during an in-patient hospitalization but that he was "not in."  The author noted that he had spoken to the Veteran's "wife" about his care at home.

In a February 2004 private treatment note, the Veteran was noted to live with his "friend."  A second February 2004 private treatment note indicates that the Veteran lived with his girlfriend.

A March 2004 private emergency room registration identifies the Veteran's marital status as single and listed his brother as next of kin.

A May 2004 private treatment note indicates that the Veteran attended the appointment with "his wife."

A May 2004 private emergency room registration identified the appellant as a person to be notified and listed her relationship to the Veteran as "FR."  The Veteran's brother was identified as next of kin.

A June 2004 VA treatment note lists the Veteran's marital status as single.

In December 2004, a certified claim for burial benefits was filed by the Veteran's daughter.

A December 2004 certified Statement of Marital Relationship signed by the appellant indicates that she sometimes used the Veteran's last name after she began living with him.

A December 2004 certified Statement of Marital Relationship signed by R. M., the appellant's cousin, indicates that the Veteran and the appellant had "always been known as husband [and] wife" and that they had resided together for at least 10 to 15 years.  She had heard the Veteran or the appellant refer to each other as husband and wife.  She reported having known the appellant all her life and that she had known the Veteran for 10 years or more.

A December 2004 certified Statement of Marital Relationship signed by D. M., the appellant's friend, indicates that she had known the Veteran and the appellant as husband and wife.  She reported having known both the Veteran and the appellant for five years and that she had heard them refer to each other as husband and wife on "December 31, 1999."

An August 2005 certified Statement of Martial Relationship signed by the appellant indicates that she and the Veteran began living together in September 1989.

A June 2006 certified Statement of Marital Relationship signed by R. M., the appellant's "cousin-in-law," indicates that the Veteran and the appellant had lived together every day since "daughter" was four years old.  The appellant had combined her last name and the Veteran's last name.  This author had also submitted the December 2004 statement.

A June 2006 certified Statement of Marital Relationship signed by the appellant indicates that she began living with the Veteran in February 1984.

A March 2008 certified Statement of Martial Relationship completed by the appellant indicates that she began living with the Veteran as husband and wife in September 1997.

In a March 2008 statement, the appellant wrote that she moved in with the Veteran around "September" and that she took care of him when he became ill prior to his death.

In an October 2008 notice of disagreement, the appellant wrote that the Veteran did not tell anyone that they lived as husband and wife because he was a "private person."

In an August 2009 substantive appeal, the appellant wrote that the Veteran "did not tell anyone" because he was a "private man." 

During an April 2011 hearing, the appellant testified that she had lived with the Veteran as husband and wife for 13 years and that he was divorced from his prior wife when she moved in with him.  They introduced each other using their names and he bought real property which was titled in his name alone.  He had separate bank accounts and she used his last name on some bills.  She had a child from a previous relationship but the Veteran did not adopt this child.

Documents submitted by the appellant at the April 2011 hearing included a copy of an automobile declaration page which identified the appellant as having the Veteran's last name; the policy period for this insurance coverage was in 2005.  A second undated document, which appears to be an insurance solicitation, identified the appellant as having the Veteran's last name. 

Analysis

The evidence of record establishes that the Veteran and the appellant resided together for several years in a jurisdiction that recognizes common law marriage.  
The appellant has not alleged that she ever married the Veteran in an official ceremony.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

Cohabitation alone is insufficient to establish a legal common law marriage, and the appellant must prove she formed such a marriage in the state to have a legal marriage under Texas state law.  Loughran v. Loughran, 292 U.S. 216 (1934) (a marriage must be valid by the law of the state where entered into to be recognized as valid in any other jurisdiction).  VA regulations allow the acceptance of such a common law marriage as valid in the absence of conflicting information.  See 38 C.F.R. § 3.205(b) (Emphasis Added).

The Veteran's statements during his lifetime provide evidence against a finding that he had entered into a marriage with the appellant or that he had represented himself as the husband of the appellant.  He reported that he was divorced in an October 1988 Income-Net Worth and Employment Statement and reported that he was not married in an October 2002 Improved Pension Eligibility Verification Report.  He himself reported that he was single during October 2002 emergency room treatment and February 2004 private treatment notes indicate that he resided with his friend or girlfriend.  Multiple treatment notes identify the Veteran's brother as his next of kin.

In addition, the appellant's statements regarding the length of her relationship with the Veteran have varied greatly.  She reported that she began living with the Veteran in September 1989 in an August 2005 Statement of Marital Relationship but reported that this cohabitation began in February 1984 in a June 2006 Statement of Marital Relationship.  She also reported that this cohabitation began in September 1997 in a March 2008 Statement of Martial Relationship yet testified during the April 2011 hearing that she had lived with him for 13 years (i.e., that cohabitation began in 1991).  Moreover, she reported in October 2008 that the Veteran did not tell anyone that they resided as husband and wife.

Although statements from the appellant's friend and cousin suggest that the Veteran and the appellant did hold themselves out as husband and wife, greater probative weight is being afforded to the Veteran's contrary statements.  See generally, Curry v. Brown, 7 Vet. App. 59 (1994)(one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one is providing information for the purpose of receiving monetary compensation).  While some treatment notes identify the appellant as the Veteran's wife or report that he had a common law wife, there was no indication that it was the Veteran himself who identified the appellant as his wife or common law wife.  The October 2003 VA social work consultation specifically stated that the Veteran was not present when the worker discussed the Veteran with his "wife."  The most persuasive and credible evidence of record reflects that no common law marriage existed between the Veteran and the appellant at the time of his death.  There was no agreement to be married and, by the appellant's own admission, the Veteran never held himself out as her husband.  As detailed above, the evidence of record is clearly contradictory, and the Board is therefore under no obligation to recognize the appellant's claim of a valid common law marriage.  38 C.F.R. § 3.205(b).

The law is controlling and not the facts.   The appellant is not entitled to recognition as the surviving spouse of the Veteran for VA benefit purposes as a matter of law.  Sabonis, supra.


ORDER

Entitlement to recognition as the Veteran's surviving spouse is denied.


____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


